



Exhibit 10.3
MONITRONICS INTERNATIONAL, INC.
2017 CASH INCENTIVE PLAN
(As Amended and Restated January 1, 2019)


ARTICLE I


PURPOSE OF PLAN; EFFECTIVE DATE


1.1    Purpose. The purpose of the Plan is to promote the success of the Company
by providing a method whereby certain key employees of the Company or its
Subsidiaries may be awarded additional remuneration for services rendered,
encouraging them to remain in the employ of the Company or its Subsidiaries, and
increasing their personal interest in the continued success and progress of the
Company and Ascent Capital.


1.2    Effective Date. The Plan, as amended and restated, shall be effective as
of January 1, 2019 (the “Effective Date”).


ARTICLE II


DEFINITIONS
2.1    Certain Defined Terms. Capitalized terms not defined elsewhere in the
Plan shall have the following meanings (whether used in the singular or plural):


“Affiliate” of the Company means any corporation, partnership or other business
association that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with the Company.
“Agreement” means an agreement evidencing an Award, as any such Agreement may be
supplemented or amended from time to time.
“Approved Transaction” means (A) any transaction in which the Board (or, if
approval of the Board is not required as a matter of law, the stockholders of
Ascent Capital) shall approve (i) any consolidation or merger of Ascent Capital,
or binding share exchange, pursuant to which shares of Common Stock of Ascent
Capital would be changed or converted into or exchanged for cash, securities, or
other property, other than any such transaction in which the common stockholders
of Ascent Capital immediately prior to such transaction have the same
proportionate ownership of the Common Stock of, and voting power with respect
to, the surviving corporation immediately after such transaction, (ii) any
merger, consolidation or binding share exchange to which Ascent Capital is a
party as a result of which the Persons who are common stockholders of Ascent
Capital immediately prior thereto have less than a majority of the combined
voting power of the outstanding capital stock of Ascent Capital ordinarily (and
apart from the rights accruing under special circumstances) having the right to
vote in the election of directors immediately following such merger,
consolidation or binding share exchange, (iii) the adoption of any plan or
proposal for the liquidation or dissolution of Ascent Capital, or (iv) any sale,
lease, exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of Ascent Capital; (B)
the sale or other disposition by the Company of all or substantially all of its
assets in one or more transactions to any Person other than Ascent Capital, any
Affiliate of Ascent Capital or any employee benefit plan sponsored by Ascent
Capital or any Affiliate of Ascent Capital; or (C) a merger, consolidation,





--------------------------------------------------------------------------------





recapitalization, purchase, reorganization or other transaction resulting in any
Person, other than Ascent Capital, any Affiliate of Ascent Capital or any
employee benefit plan sponsored by Ascent Capital or any Affiliate of Ascent
Capital, becoming the “beneficial owner” (as such term is defined in Rule 13d-3
under the Exchange Act) of greater than 50%, directly or indirectly, of the
combined voting power of the then outstanding securities of the Company.
“Ascent Capital” means Ascent Capital Group, Inc., a Delaware corporation.
“Award” means a Phantom Units Award or Cash Award under the Plan.
“Board” means the Board of Directors of Ascent Capital.
“Board Change” means, during any period of two consecutive years, individuals
who at the beginning of such period constituted the entire Board cease for any
reason to constitute a majority thereof unless the election, or the nomination
for election, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period.
“Cash Award” means an Award representing the right to receive an amount
denominated in cash.
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute or statutes thereto. Reference to any specific Code
section shall include any successor section.
“Common Stock” means Ascent Capital’s Class A common stock.
“Company” means Monitronics International, Inc., a Texas corporation and
wholly-owned operating subsidiary of Ascent Capital.
“Control Purchase” means any transaction (or series of related transactions) in
which (i) any person (as such term is defined in Sections 13(d)(3) and 14(d)(2)
of the Exchange Act), corporation or other entity (other than Ascent Capital,
any Subsidiary of Ascent Capital or any employee benefit plan sponsored by
Ascent Capital or any Subsidiary of Ascent Capital) shall purchase any Common
Stock of Ascent Capital (or securities convertible into Common Stock of Ascent
Capital) for cash, securities or any other consideration pursuant to a tender
offer or exchange offer, without the prior consent of the Board, or (ii) any
person (as such term is so defined), corporation or other entity (other than
Ascent Capital, any Subsidiary of Ascent Capital, any employee benefit plan
sponsored by Ascent Capital or any Subsidiary of Ascent Capital or any Exempt
Person (as defined below)) shall become the “beneficial owner” (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of Ascent Capital representing 20% or more of the combined voting
power of the then outstanding securities of Ascent Capital ordinarily (and apart
from the rights accruing under special circumstances) having the right to vote
in the election of directors (calculated as provided in Rule 13d-3(d) under the
Exchange Act in the case of rights to acquire Ascent Capital’s securities),
other than in a transaction (or series of related transactions) approved by the
Board. For purposes of this definition, “Exempt Person” means each of (a) the
Chairman of the Board, the Chief Executive Officer, each of the directors of
Ascent Capital and John C. Malone as of the Effective Date, and (b) the
respective family members, estates and heirs of each of the Persons referred to
in clause (a) above and any trust or other investment vehicle for the primary
benefit of any of such Persons or





--------------------------------------------------------------------------------





their respective family members or heirs. As used with respect to any Person,
the term “family member” means the spouse, siblings and lineal descendants of
such Person.
“Disability” means the inability to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted or can be expected to last
for a continuous period of not less than 12 months.
“Dividend Equivalents” means, with respect to a Phantom Units Award, to the
extent specified by the LTIP Committee only, an amount equal to all dividends
and other distributions (or the economic equivalent thereof) which are payable
to stockholders of record during the Restriction Period on a like number and
kind of shares of Common Stock.
“Domestic Relations Order” means a domestic relations order as defined by the
Code or Title I of the Employee Retirement Income Security Act of 1974, as
amended, or the rules thereunder.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute or statutes thereto. Reference to any specific
Exchange Act section shall include any successor section.
“Holder” means an employee who has received an Award under the Plan.
“LTIP Committee” means the committee appointed pursuant to Section 3.1 to
administer the Plan.
“Person” means an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture or
other entity of any kind.
“Phantom Unit” means a unit evidencing the right to receive the equivalent value
(determined in the manner specified in this Plan or the Agreement) in cash of
one share of Common Stock, which right shall be subject to a Restriction Period
or forfeiture provisions.
“Phantom Units Award” means a grant of Phantom Units under the Plan.
“Plan” means this Monitronics International, Inc. 2017 Cash Incentive Plan, as
amended and restated as of the Effective Date.
“Restriction Period” means a period of time beginning on the date of each Award
and ending on the Vesting Date with respect to such Award.
“Section 409A” has the meaning ascribed thereto in Section 7.18.
“Subsidiary” of a Person means any present or future subsidiary (as defined in
Section 424(f) of the Code) of such Person or any business entity in which such
Person owns, directly or indirectly, 50% or more of the voting, capital or
profits interests. An entity shall be deemed a subsidiary of a Person for
purposes of this definition only for such periods as the requisite ownership or
control relationship is maintained.
“Vesting Date,” means the date on which an Award ceases to be subject to a risk
of forfeiture, as designated in or determined in accordance with the Agreement.
If more than one Vesting Date is designated for an Award, reference in the Plan
to a Vesting Date in respect of such Award shall be





--------------------------------------------------------------------------------





deemed to refer to each part of such Award and the Vesting Date for such part.
The Vesting Date for a particular Award will be established by the LTIP
Committee.


ARTICLE III


ADMINISTRATION


3.1    LTIP Committee. The Plan shall be administered by the LTIP Committee
unless a different committee is appointed by the Compensation Committee of the
Board. The LTIP Committee shall be comprised of not less than two Persons and
shall initially consist of: the Chairman and Chief Executive Officer of Ascent
Capital, the Chief Executive Officer of the Company, General Counsel of Ascent
Capital, and the Chief People Officer of the Company. The Board may from time to
time appoint members of the LTIP Committee in substitution for or in addition to
members previously appointed, may fill vacancies in the LTIP Committee and may
remove members of the LTIP Committee. The LTIP Committee shall select one of its
members as its chairman and shall hold its meetings at such times and places as
it shall deem advisable. A majority of its members shall constitute a quorum and
all determinations shall be made by a majority of such quorum; provided,
however, that so long as he serves on the LTIP Committee, no action may be taken
by the LTIP Committee without the express consent and concurrence of the
Chairman and Chief Executive Officer of Ascent Capital. Any determination
reduced to writing and signed by all of the members shall be as fully effective
as if it had been made by a majority vote at a meeting duly called and held.


3.2    Powers. The LTIP Committee shall have full power and authority to grant
to eligible employees Awards, to determine the terms and conditions (which need
not be identical) of all Awards so granted, to interpret the provisions of the
Plan and any Agreements relating to Awards granted under the Plan and to
supervise the administration of the Plan. The LTIP Committee in making an Award
may provide for the granting or issuance of additional, replacement or
alternative Awards upon the occurrence of specified events, including the
exercise of the original Award. The LTIP Committee shall have sole authority in
the selection of employees to whom Awards may be granted under the Plan and in
the determination of the timing, pricing and amount of any such Award, subject
only to the express provisions of the Plan. In making determinations hereunder,
the LTIP Committee may take into account the nature of the services rendered by
the respective employees, officers, their present and potential contributions to
the success of the Company, and such other factors as the LTIP Committee in its
discretion deems relevant.


3.3    Interpretation. The LTIP Committee is authorized, subject to the
provisions of the Plan, to establish, amend and rescind such rules and
regulations as it deems necessary or advisable for the proper administration of
the Plan and to take such other action in connection with or in relation to the
Plan as it deems necessary or advisable. Each action and determination made or
taken pursuant to the Plan by the LTIP Committee, including any interpretation
or construction of the Plan, shall be final and conclusive for all purposes and
upon all Persons. No member of the LTIP Committee shall be liable for any action
or determination made or taken by such member or the LTIP Committee in good
faith with respect to the Plan.


ARTICLE IV


ELIGIBILITY


The Persons who shall be eligible to participate in the Plan and to receive
Awards under the Plan shall be such Persons who are employees (including
officers and directors) of the Company or its Subsidiaries, as





--------------------------------------------------------------------------------





the LTIP Committee shall select. Awards may be made to employees who hold or
have held Awards under the Plan or any similar or other awards under any other
plan of the Company or any of its Affiliates.


ARTICLE V


PHANTOM UNITS AWARDS


5.1    Grant of Phantom Units Awards. Subject to the limitations of the Plan,
the LTIP Committee shall designate those eligible employees to be granted
Phantom Units Awards, the value of which is based on the value of the shares of
Common Stock, as described in the Agreement. Subject to the provisions of the
Plan, including any rules established pursuant to Section 5.2, Phantom Units
Awards shall be subject to such terms, restrictions, conditions, vesting
requirements and payment rules as the LTIP Committee may determine in its
discretion, which need not be identical for each Phantom Units Award and shall
be specified in the applicable Agreement.


5.2    Restrictions with Respect to Phantom Units Awards. A Phantom Units Award
may not be assigned, sold, transferred, pledged or otherwise encumbered. A
breach of any restrictions, terms or conditions provided in the Plan or
established by the LTIP Committee with respect to any Phantom Units Award will
cause a forfeiture of all Phantom Units subject to such Phantom Units Award and
any Dividend Equivalents with respect thereto.


5.3    Issuance of Phantom Units. Phantom Units shall be evidenced by a
bookkeeping account at the beginning of the Restriction Period, shall not
constitute issued and outstanding shares of Common Stock, and the Holder shall
not have any of the rights of a stockholder with respect to the shares of Common
Stock covered by a Phantom Units Award. The Holder may be entitled to receive
Dividend Equivalents with respect to the shares of Common Stock covered thereby
when such Phantom Units Award becomes vested, as the LTIP Committee may specify
in the Agreement.


5.4    Completion of Restriction Period. On the Vesting Date with respect to
each Phantom Units Award and the satisfaction of any other applicable
restrictions, terms and conditions, (i) all or the applicable portion of such
Phantom Units shall become vested, (ii) any unpaid Dividend Equivalents with
respect to such Phantom Units shall become vested to the extent that the Phantom
Units Awards related thereto shall have become vested, and (iii) the cash amount
to be received by the Holder with respect to such Phantom Units shall become
payable, all in accordance with the terms of the applicable Agreement. Any such
Phantom Units and any unpaid Dividend Equivalents that shall not become vested
shall be forfeited to the Company, and the Holder shall not thereafter have any
rights with respect to such Phantom Units and any unpaid Dividend Equivalents
that shall have been so forfeited.


ARTICLE VI


CASH AWARDS


6.1    Grant of Cash Awards. Subject to the limitations of the Plan, the LTIP
Committee shall designate those eligible employees to be granted Cash Awards.
Subject to the provisions of the Plan, including any rules established pursuant
to Section 6.2, Cash Awards shall be subject to such terms, restrictions,
conditions, vesting requirements and payment rules as the LTIP Committee may
determine in its discretion, which need not be identical for each Cash Award and
shall be specified in the applicable Agreement.







--------------------------------------------------------------------------------





6.2    Restrictions with Respect to Cash Awards. A Cash Award may not be
assigned, sold, transferred, pledged or otherwise encumbered. A breach of any
restrictions, terms or conditions provided in the Plan or established by the
LTIP Committee with respect to any Cash Award will cause a forfeiture of such
Cash Award and any and all rights to payment thereunder.


6.3    Completion of Restriction Period. On the Vesting Date with respect to
each Cash Award and the satisfaction of any other applicable restrictions, terms
and conditions, (i) all or the applicable portion of such Cash Award shall
become vested and (ii) the cash amount subject to such Cash Award shall become
payable, all in accordance with the terms of the applicable Agreement. Any such
Cash Award that shall not become vested shall be forfeited to the Company, and
the Holder shall not thereafter have any rights with respect to such Cash Award
that shall have been so forfeited.


ARTICLE VII


GENERAL PROVISIONS


7.1    Acceleration of Awards.


(a)Death or Disability. If a Holder’s employment shall terminate by reason of
death or Disability, notwithstanding any contrary Restriction Period in any
Agreement or in the Plan, unless the applicable Agreement provides otherwise the
Restriction Period applicable to each Award shall be deemed to have expired and
all such Phantom Units and any unpaid Dividend Equivalents or cash amounts, as
applicable, subject to such Award, shall become vested, and any related cash
amounts payable with respect to a Phantom Units Award pursuant to the applicable
Agreement shall be adjusted in such manner as may be provided in the Agreement.
For the avoidance of doubt, in the discretion of the LTIP Committee, an Award
may provide that a Holder’s employment shall be deemed to have continued for
purposes of the Award while a Holder provides services to the Company, any
Subsidiary, any Affiliate, or any former affiliate of the Company or any
Subsidiary.


(b)Approved Transactions; Board Change; Control Purchase. In the event of any
Approved Transaction, Board Change or Control Purchase, notwithstanding any
contrary Restriction Period in any Agreement or in the Plan, unless the
applicable Agreement provides otherwise the Restriction Period applicable to
each Award shall be deemed to have expired and all such Phantom Units and any
unpaid Dividend Equivalents or cash amounts, as applicable, subject to such
Award, shall become vested, and any related cash amounts payable with respect to
a Phantom Units Award pursuant to the applicable Agreement shall be adjusted in
such manner as may be provided in the Agreement, in each case effective upon the
Board Change or Control Purchase or immediately prior to consummation of the
Approved Transaction. Notwithstanding the foregoing, unless otherwise provided
in the applicable Agreement, the LTIP Committee may, in its discretion,
determine that any or all outstanding Awards of any or all types granted
pursuant to the Plan will not vest or become exercisable on an accelerated basis
in connection with an Approved Transaction if effective provision has been made
for the taking of such action which, in the opinion of the LTIP Committee, is
equitable and appropriate to substitute a new Award for such Award or to assume
such Award and to make such new or assumed Award, as nearly as may be
practicable, equivalent to the old Award (before giving effect to any
acceleration of the vesting or exercisability thereof), taking into account, to
the extent applicable, the kind and amount of securities, cash or other assets
into or for which the Common Stock may be changed, converted or exchanged in
connection with the Approved Transaction.









--------------------------------------------------------------------------------





7.2    Termination of Employment.


(a)    General. If a Holder’s employment shall terminate during the Restriction
Period with respect to any Award, then the Holder’s rights to any unvested
Phantom Units, unpaid Dividend Equivalents or cash amounts, as applicable,
subject to such Award, may, in the discretion of the LTIP Committee, thereafter
vest; provided, however, that, unless otherwise determined by the LTIP Committee
and provided in the applicable Agreement, any termination of the Holder’s
employment for cause will be treated in accordance with the provisions of
Section 7.2(b).


(b)    Termination for Cause. If a Holder’s employment with the Company or a
Subsidiary of the Company shall be terminated by the Company for “cause” during
the Restriction Period with respect to any Award (for these purposes, “cause”
shall have the meaning ascribed thereto in any employment agreement to which
such Holder is a party or, in the absence thereof, shall include
insubordination, dishonesty, incompetence, moral turpitude, other misconduct of
any kind and the refusal to perform such Holder’s duties and responsibilities
for any reason other than illness or incapacity; provided, however, that if such
termination occurs within 12 months after an Approved Transaction or Control
Purchase or Board Change, termination for “cause” shall mean only a felony
conviction for fraud, misappropriation, or embezzlement), then, unless otherwise
determined by the LTIP Committee and provided in the applicable Agreement, such
Holder’s rights to all Phantom Units, unpaid Dividend Equivalents or cash
amounts, as applicable, subject to such Award, shall be forfeited immediately.


(c)    Miscellaneous. The LTIP Committee may determine whether any given leave
of absence constitutes a termination of employment; provided, however, that for
purposes of the Plan, (i) a leave of absence, duly authorized in writing by the
Company for military service or sickness, or for any other purpose approved by
the Company if the period of such leave does not exceed 90 days, and (ii) a
leave of absence in excess of 90 days, duly authorized in writing by the Company
provided the employee’s right to reemployment is guaranteed either by statute or
contract, shall not be deemed a termination of employment. Unless otherwise
determined by the LTIP Committee and provided in the applicable Agreement,
Awards made under the Plan shall not be affected by any change of employment so
long as the Holder continues to be an employee of the Company or a Subsidiary of
the Company.


7.3    Right of Company to Terminate Employment. Nothing contained in the Plan
or in any Award, and no action of the Company or the LTIP Committee with respect
thereto, shall confer or be construed to confer on any Holder any right to
continue in the employ of the Company or any of its Subsidiaries or interfere in
any way with the right of the Company or any Subsidiary of the Company, as
applicable, to terminate the employment of the Holder at any time, with or
without cause, subject, however, to the provisions of any employment agreement
between the Holder and the Company or any Subsidiary of the Company, as
applicable.


7.4    Adjustments.


(a)    If Ascent Capital subdivides its outstanding shares of Common Stock into
a greater number of shares of Common Stock (by stock dividend, stock split,
reclassification, or otherwise) or combines its outstanding shares of Common
Stock into a smaller number of shares of Common Stock (by reverse stock split,
reclassification, or otherwise) or if the LTIP Committee determines that any
stock dividend, extraordinary cash dividend, reclassification, recapitalization,
reorganization, stock redemption, split-up, spin-off, combination, exchange of
shares, warrants or rights offering to





--------------------------------------------------------------------------------





purchase of Common Stock or other similar corporate event (including mergers or
consolidations other than those which constitute Approved Transactions,
adjustments with respect to which shall be governed by Section 7.1(b)) affects
the Common Stock so that an adjustment is required to preserve the benefits or
potential benefits intended to be made available under the Plan, then the LTIP
Committee, in such manner as the LTIP Committee, in its sole discretion, deems
equitable and appropriate, shall make such adjustments to the number of Phantom
Units subject to outstanding Phantom Units Awards and the underlying equity
interest as to which the Phantom Units Award relates. The LTIP Committee may, if
deemed appropriate, provide for a cash payment to any Holder of a Phantom Units
Award in connection with any adjustment made pursuant to this Section 7.4.


(b)    Notwithstanding any provision of the Plan to the contrary, in the event
of a corporate merger, consolidation, acquisition of property or stock,
separation, reorganization or liquidation of Ascent Capital, the LTIP Committee
shall be authorized, in its discretion, (i) to provide, prior to the
transaction, for the lapse of restrictions with respect to, any Award or (ii) to
cancel any such Awards and to deliver to the Holders cash equal to the unpaid
amount of any Cash Award or, in the case of Phantom Unit Awards, in an amount
that the LTIP Committee shall determine in its sole discretion is equal to the
fair market value of such Phantom Units Awards on the date of such event.


7.5    Nonalienation of Benefits. Except as set forth herein, no right or
benefit under the Plan shall be subject to anticipation, alienation, sale,
assignment, hypothecation, pledge, exchange, transfer, garnishment, encumbrance
or charge, and any attempt to anticipate, alienate, sell, assign, hypothecate,
pledge, exchange, transfer, garnish, encumber or charge the same shall be void.
No right or benefit hereunder shall in any manner be liable for or subject to
the debts, contracts, liabilities or torts of the Person entitled to such
benefits.


7.6    Written Agreement. Each Award under the Plan shall be evidenced by a
written agreement, in such form as the LTIP Committee shall approve from time to
time in its discretion, specifying the terms and provisions of such Award which
may not be inconsistent with the provisions of the Plan. Each grantee of an
Award shall be notified promptly of such grant, and a written Agreement shall be
promptly delivered by the Company. Any such written Agreement may contain (but
shall not be required to contain) such provisions as the LTIP Committee deems
appropriate to insure that the penalty provisions of Section 4999 of the Code
will not apply to any cash received by the Holder from the Company. Any such
Agreement may be supplemented or amended from time to time as approved by the
LTIP Committee as contemplated by Section 7.9(b).


7.7    Designation of Beneficiaries. Each Person who shall be granted an Award
under the Plan may designate a beneficiary or beneficiaries and may change such
designation from time to time by filing a written designation of beneficiary or
beneficiaries with the LTIP Committee on a form to be prescribed by it, provided
that no such designation shall be effective unless so filed prior to the death
of such Person


7.8    Nontransferability. Unless otherwise determined by the LTIP Committee and
expressly provided for in an Agreement, Awards are not transferable (either
voluntarily or involuntarily), before or after a Holder’s death, except as
follows: (a) during the Holder’s lifetime, pursuant to a Domestic Relations
Order, issued by a court of competent jurisdiction, that is not contrary to the
terms and conditions of the Plan or any applicable Agreement, and in a form
acceptable to the LTIP Committee; or (b) after the Holder’s death, by
beneficiary designation as provided in Section 7.7. Any person to whom Awards
are transferred in accordance with the provisions of the preceding sentence
shall take such Awards subject to all of the terms and conditions of the Plan
and any applicable Agreement.







--------------------------------------------------------------------------------





7.9    Termination and Amendment.


(a)    General. The Plan may be terminated at any time and may, from time to
time, be suspended or discontinued or modified or amended if such action is
deemed advisable by the LTIP Committee.


(b)    Modification. No termination, modification or amendment of the Plan may,
without the consent of the Person to whom any Award shall theretofore have been
granted, adversely affect the rights of such Person with respect to such Award.
Nothing contained in the foregoing provisions of this Section 7.9(b) shall be
construed to prevent the LTIP Committee from providing in any Agreement that the
rights of the Holder with respect to the Award evidenced thereby shall be
subject to such rules and regulations as the LTIP Committee may, subject to the
express provisions of the Plan, adopt from time to time or impair the
enforceability of any such provision.


7.10    Withholding. The Company shall have the right to deduct applicable taxes
from any Award payment and withhold, at the time of delivery of cash under this
Plan, an appropriate amount of cash for payment of taxes required by law or to
take such other action as may be necessary in the opinion of the Company to
satisfy all obligations for withholding of such taxes, up to the maximum tax
rate applicable to the individual, as determined by the LTIP Committee.


7.11    Clawback Policy. Notwithstanding any other provisions in this Plan, any
Award shall be subject to recovery or clawback by the Company under any clawback
policy adopted by the Company whether before or after the date of grant the
Award.


7.12    Nonexclusivity of the Plan. The adoption of the Plan by the Board shall
not be construed as creating any limitations on the power of the Board to adopt
such other incentive arrangements as it may deem desirable, including the
granting of stock options and the awarding of stock and cash otherwise than
under the Plan, and such arrangements may be either generally applicable or
applicable only in specific cases.


7.13    Exclusion from Other Plans. By acceptance of an Award, unless otherwise
provided in the applicable Agreement, each Holder shall be deemed to have agreed
that such Award is special incentive compensation that will not be taken into
account, in any manner, as salary, compensation or bonus in determining the
amount of any payment under any pension, retirement or other employee benefit
plan, program or policy of the Company or any Affiliate of the Company. In
addition, each beneficiary of a deceased Holder shall be deemed to have agreed
that such Award will not affect the amount of any life insurance coverage, if
any, provided by the Company on the life of the Holder which is payable to such
beneficiary under any life insurance plan of the Company or any Affiliate of the
Company.


7.14    Unfunded Plan. The Company shall not be required to segregate any cash
which may at any time be represented by Awards, and the Plan shall constitute an
“unfunded” plan of the Company. In its sole discretion, the Board may authorize
the creation of trusts or other arrangements to meet the obligations of the
Company under the Plan, provided, however, that the existence of such trusts or
other arrangements is consistent with the unfunded status of the Plan.


7.15    Governing Law. The Plan shall be governed by, and construed in
accordance with, the laws of the State of Texas.







--------------------------------------------------------------------------------





7.16    Accounts. The payment of any amount in respect of an Award shall be for
the account of the Company and any such payment shall not be made until the
recipient shall have paid or made satisfactory arrangements for the payment of
any applicable withholding taxes as provided in Section 7.10.


7.17    Company’s Rights. The grant of Awards pursuant to the Plan shall not
affect in any way the right or power of the Company or Ascent Capital to make
reclassifications, reorganizations or other changes of or to its capital or
business structure or to merge, consolidate, liquidate, sell or otherwise
dispose of all or any part of its business or assets.


7.18    Section 409A. The Plan and the Awards made hereunder are intended to be
(i) “short-term deferrals” exempt from Section 409A of the Code and the Treasury
regulations thereunder (“Section 409A”) or (ii) payments which are deferred
compensation and paid in compliance with Section 409A, and the Plan and each
Agreement shall be interpreted and administered accordingly. In the event an
Award is not exempt from Section 409A, (x) payment pursuant to the relevant
Agreement shall be made only on a permissible payment event or at a specified
time in compliance with Section 409A, (y) no accelerated payment shall be made
pursuant to Section 6.1(b) unless the Board Change, Approved Transaction or
Control Purchase constitutes a “change in control event” under Treasury
Regulations §1.409A-3(i)(5) or otherwise constitutes a permissible payment event
under Section 409A and (z) no amendment or modification of such Award may be
made except in compliance with the anti-deferral and anti-acceleration
provisions of Section 409A. If a Holder is identified by the Company as a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) on the date
on which such Holder has a “separation from service” (other than due to death)
within the meaning of Treasury Regulation § 1.409A-1(h), any Award payable or
settled on account of a separation from service that is deferred compensation
subject to Section 409A shall be paid or settled on the earliest of (1) the
first business day following the expiration of six months from the Holder’s
separation from service, (2) the date of the Holder’s death, or (3) such earlier
date as complies with the requirements of Section 409A.


7.19    Excise Taxes. Notwithstanding anything to the contrary in this Plan, if
the Holder is a “disqualified individual” (as defined in Section 280G(c) of the
Code), and the payments and benefits provided for under this Plan or any
applicable Agreement, together with any other payments and benefits which the
Holder has the right to receive from the Company or any of its Affiliates, would
constitute a “parachute payment” (as defined in Section 280G(b)(2) of the Code),
then the payments and benefits provided for under this Plan shall be either (a)
reduced (but not below zero) so that the present value of such total amounts and
benefits received by the Holder from the Company and its Affiliates will be one
dollar ($1.00) less than three times the Holder’s “base amount”(as defined in
Section 280G(b)(3) of the Code) and so that no portion of such amounts and
benefits received by the Holder shall be subject to the excise tax imposed by
Section 4999 of the Code or (b) paid in full, whichever produces the better net
after-tax position to the Holder (taking into account any applicable excise tax
under Section 4999 of the Code and any other applicable taxes). The
determination as to whether any such reduction in the amount of the payments and
benefits provided hereunder is necessary shall be made by a nationally
recognized public accounting firm selected by the Company in good faith and
approved by the Holder, which approval shall not be unreasonably withheld. If a
reduced payment or benefit is made or provided and through error or otherwise
that payment or benefit, when aggregated with other payments and benefits from
the Company (or its Affiliates) used in determining if a parachute payment
exists, exceeds one dollar ($1.00) less than three times the Holder’s base
amount, then the Holder shall immediately repay such excess to the Company upon
notification that an overpayment has been made.







